Citation Nr: 9922358	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  96-20 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 28 to 
December 14, 1973.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a 1995 rating decision in 
which reopening of a previously denied claim for service 
connection for schizophrenia, claimed as a nervous condition, 
was denied by the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee

In October 1997, the Board remanded this case for further 
development, including retrieval of the appellant's service 
medical and service personnel records.  A review of the 
claims file now before the Board reveals that the RO made 
further attempts to obtain these records.  Additional service 
medical and service personnel records were located and are 
now present in the claims file before the Board.  In 
addition, the RO obtained additional private medical records.  
Additional records were requested of another private mental 
health care institution and of VA Medical Center (MC) 
Memphis, to no avail.  However, review of the record shows 
these documents had previously been obtained.

The Board thus finds that the RO has complied with the terms 
of the Remand.


FINDINGS OF FACT

1.  By a decision dated in June 1977, the RO denied service 
connection for schizophrenia and no appeal was filed by the 
claimant after he was notified of the decision.

2.  Service medical and personnel records which have been 
recently located and made part of the claims file are new and 
material in that they are so significant that they must be 
considered in order to fairly decide the merits of the claim 
for service connection for schizophrenia.

3.  The appellant has not presented competent medical 
evidence of a nexus between his currently manifested 
schizophrenia and any inservice injury or disease. 

4.  The appellant's claim for service connection for 
schizophrenia is not plausible or capable of substantiation.

CONCLUSIONS OF LAW

1.  The RO's June 1977 rating decision denying entitlement to 
service connection for schizophrenia is final.  38 U.S.C.A. 
§ 7104 (West 1991); 38 C.F.R. § 3.104 (1998).

2.  The claim for entitlement to service connection for 
schizophrenia is reopened by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1998).

3.  The claim for entitlement to service connection for 
schizophrenia is not well-grounded.  38 U.S.C.A. §§ 1131, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.306 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

Service connection essentially means that the facts, shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303(a) (1998).    

When the fact of chronicity in service is not adequately 
supported by the evidence, then, a grant of service 
connection will require evidence of continuity of 
symptomatology after discharge demonstrating that a current 
disability was incurred in service.  38 C.F.R. § 3.303(b) 
(1998).  Regulations also provide that service connection may 
be established where all the evidence of record, including 
that pertinent to service, demonstrates that the appellant's 
currently disability was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).

Service connection for psychoses, such as schizophrenia, may 
be established based on a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
However, for this presumption to be applicable, the 
individual must have continuos active military service for a 
period of 90 days or more. 38 C.F.R. §§ 3.307 and 3.309 
(1998). 

In this case, the appellant filed a claim for entitlement to 
service connection for a nervous condition in May 1977.  The 
RO denied entitlement to service connection for schizophrenia 
in June 1977.  The appellant did not appeal this decision and 
it became final.

The question currently before the Board is limited to whether 
the appellant has submitted new and material evidence that 
would permit the reopening of his previously-denied claim.  
The unappealed, June 1977, RO decision is the last prior 
final decision concerning the claim for service connection 
for schizophrenia.  To reopen a finally denied claim, an 
appellant must submit new and material evidence.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.104 (1998).  

As defined by regulation, new and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

Current case law provides for a three-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a); second, if new and material evidence has been 
presented, it must be determined immediately upon reopening 
whether, based upon all the evidence and presuming its 
credibility, the claim as reopened is well grounded pursuant 
to 38 U.S.C.A. § 5107(a); and third, if the claim is well 
grounded, the merits of the claim must be evaluated after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) and Winters v. West, 12 Vet. App. 203 (1999) (en banc).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  

Evidence received since the June 1977 decision with regard to 
the appellant's claim for service connection for 
schizophrenia includes some service medical and service 
personnel records that had not previously been in the claims 
file.  These records show that the appellant was discharged 
administratively because he was found to be unable or 
unwilling to "adapt socially or emotionally to military 
life" and that he had "demonstrated character and behavior 
characteristics not compatible" with military service.  In 
addition, a memorandum for record, dated in December 1973, 
reveals the appellant had appeared "very nervous or confused 
at all times" and that he had undergone counseling and 
observation.  These records were not considered in the 
previous denial.  As such, this evidence is both new and 
material.

Thus, the Board concludes that the additional evidence 
constitutes new and material evidence sufficient to reopen 
the claim for service connection for schizophrenia.

Because the Board is considering this claim on a de novo 
basis and the RO did not, the Board must address the matter 
of whether the appellant will be prejudiced by consideration 
of the case on its merits.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92) at 7-
10.  In this case, because the claim is not well-grounded, as 
discussed below, a remand is unnecessary and the Board finds 
that the appellant has not been prejudiced by the decision 
herein.  The Board has considered essentially the same law 
and regulations that were considered by the RO.  The Board 
merely concludes that the appellant did not meet the initial 
threshold evidentiary requirements of a well-grounded claim 
under the standards set forth in Caluza v. Brown, 7 Vet. App. 
498 (1995).  The result is the same.   Cf. Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (en banc) (when the Board 
decision disallowed a claim on the merits where the Court 
finds the claim to be not well grounded, the appropriate 
remedy is to affirm, rather than vacate, the Board's 
decision, on the basis of nonprejudicial error); Winters, 
supra.

As the Board has determined that new and material evidence 
has been submitted and the case has been reopened under 38 
C.F.R. § 3.156(a), the Board must now determine whether the 
claim for entitlement to service connection for schizophrenia 
is well-grounded.  See Hodge and Winters, supra.  The Board 
will discuss this in the following section.

II.  Service Connection for Schizophrenia

For the Board to consider the appellant's claim for service 
connection, the appellant must submit evidence that the claim 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  A 
well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded 
claim requires more than just mere allegations that the 
appellant's service, or an incident which occurred therein, 
resulted in illness, injury, or death.  

The appellant must submit supporting evidence that would 
justify the belief that the claim is plausible.  See Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992); Grivois v. Brown, 
6 Vet. App. 136 (1994).  Evidentiary assertions by the 
claimant must be accepted as true for the limited purpose of 
determining if a claim is well-grounded, except where such 
assertions are inherently incredible or beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).

The three elements of a "well grounded" claim for service 
connection are (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the inservice disease or 
injury and the current disability, as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1994).

The appellant asserts that he currently suffers from 
schizophrenia that is the result of his active service.  To 
this end, he has provided competent medical evidence 
demonstrating that he currently has a psychiatric condition, 
described in January 1998 private medical records as 
schizophrenia, paranoia, chronic, in remission.  In addition, 
other private and VA medical records associated with the 
claims file reveal a pattern of hospitalizations throughout 
which basically confirm that he has consistently been 
diagnosed to have schizophrenia since 1975.  Yet, the 
appellant has not presented any competent medical evidence of 
a nexus between his currently manifested schizophrenia and 
any inservice disease or injury.

Service medical records are devoid of any complaints of or 
treatment for a nervous condition, including schizophrenia.  
These records do show that, in October 1973, he presented 
with a frontal headache and "[n]o other complaints except 
wants out of Army."  In December 1973, the examiner 
diagnosed a "situational reaction" and referred him to 
mental hygiene.  But the records do not show that such 
referral ever took place.  Rather, the records show that the 
appellant underwent observation and counseling at the command 
level.  The commanding officer noted in a memorandum for 
record, dated in December 1973, that the appellant appeared 
"very nervous and confused at all times" and reported he 
had undergone three weeks of counsel and observation, to no 
avail.  The commanding officer found him unsuitable for 
continued military service, noting he lacked "the aptitude, 
attitude, motivation, or self discipline" required to be a 
productive soldier.  Nonetheless, the records do not reflect 
that the appellant was diagnosed with any psychiatric or 
nervous condition, including schizophrenia during his short 
period of military service or within a reasonable period 
thereafter.  He was separated in 1993 and the first 
psychiatric manifestations were reported in 1995.

There is nothing pertaining to psychiatric manifestation 
between 1993 and 1995.  His reports of medical history and 
examination upon entrance into active duty, dated in 
September 1973, reveal no complaints, diagnoses, or findings 
of any psychiatric or nervous condition, including 
schizophrenia.  Service medical and personnel records show 
the appellant elected not to undergo a medical examination 
prior to his discharge from active service, which was 
effected four days following the submission of the commanding 
officer's memorandum for record.

The evidentiary record presents no statements or medical 
expert opinions that would suggest a possible link between 
the appellant's current schizophrenia and any inservice 
symptom, disease or injury.  As noted, it is not until 1975 
that the medical evidence of record reveals a diagnosis of 
schizophrenia-more than two years following the appellant's 
discharge from active service.  The one year presumptive 
period discussed above that is contemplated under 38 C.F.R. 
§ 3.307, 3.309 (1998) do not apply in the present case 
because the appellant did not serve for a period of 90 days 
or more on active duty.  However, even if the one-year 
presumptive period would be applicable, the Board notes that 
the 1975 diagnosis of schizophrenia falls more than one year 
outside the presumptive period.

The appellant has presented his own statements regarding the 
cause of his schizophrenia.  However, the record does not 
show that he is a medical professional, with the training and 
expertise to provide competent medical opinion regarding the 
nature and origin of his schizophrenia, or its etiologic 
relationship to service.  Consequently, his statements are 
credible concerning his subjective complaints and his 
history; but they do not constitute competent medical 
evidence for the purposes of showing a nexus between his 
current psychiatric disorder and his military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

As the appellant has presented no evidence, other than his 
own allegations, to establish an etiological link between his 
current schizophrenia, claimed as a nervous condition, and 
any in-service disease or injury, his claim for service 
connection for schizophrenia, claimed as a nervous condition, 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991); 
Caluza, supra.

Although the RO did not specifically state that it denied the 
appellant's claim on the basis that it was not well-grounded, 
the Board concludes that this error was not prejudicial to 
the appellant.  See Edenfield, supra, and Winters, supra.


ORDER

As the appellant has submitted new and material evidence, the 
petition to reopen his claim of service connection for 
schizophrenia is granted, but entitlement to service 
connection for schizophrenia is denied as not well grounded.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals




 

